State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 6, 2015                    519879
________________________________

In the Matter of PATRICK
   PROCTOR,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   June 8, 2015

Before:   McCarthy, J.P., Rose, Lynch and Clark, JJ.

                             __________


     Patrick Proctor, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III determination that found him guilty of
creating a disturbance and committing an unhygienic act. The
Attorney General has advised this Court that the determination
has been administratively reversed, all references thereto have
been expunged from petitioner's institutional record and the
mandatory $5 surcharge has been refunded to his inmate account.
In view of this, and given that petitioner has received all of
the relief to which he is entitled, the matter is dismissed as
                              -2-                  519879

moot (see Matter of McCaskell v Department of Corr. & Community
Supervision, 128 AD3d 1208, 1208-1209 [2015]; Matter of Bain v
Annucci, 127 AD3d 1533, 1533 [2015]).

     McCarthy, J.P., Rose, Lynch and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court